[Cite as In re Kreimer, 2011-Ohio-4028.]


                                                 Court of Claims of Ohio
                                                    Victims of Crime Division
                                                                           The Ohio Judicial Center
                                                                 65 South Front Street, Fourth Floor
                                                                              Columbus, OH 43215
                                                                      614.387.9860 or 1.800.824.8263

                                                                                 www.cco.state.oh.us



IN RE: JACQUELINE R. KREIMER


JACQUELINE R. KREIMER

            Applicant


 Case No. V2011-60328

Commissioners:
E. Joel Wesp, Presiding
Karl C. Kerschner
Necol Russell-Washington

ORDER OF A THREE-
COMMISSIONER PANEL

          {¶1}On March 5, 2007, the applicant, Jacqueline Kreimer, filed a compensation
application as the result of an aggravated robbery which occurred on February 20,
2007. On April 27, 2007, the Attorney General issued a finding of fact and decision
determining that the applicant had satisfied the necessary jurisdictional requirements to
receive an award of reparations.           However, all allowable medical expenses were
recouped from Blue Cross/Blue Shield, a readily available collateral source.
Applicant’s claims for counseling expenses and evidence replacement loss were denied
since the applicant failed to supply supporting documentation.
          {¶2}On February 4, 2008, the applicant filed a supplemental compensation
application.     On June 3, 2008, the Attorney General issued a finding of fact and
decision concerning the February 4, 2008 supplemental application. The applicant was
granted a supplemental award in the amount of $550.52, for reimbursement of medical
expenses. On March 23, 2011, the applicant submitted a request for reconsideration.
The applicant asserted an expense incurred for services rendered by Qualified
Emergency Specialists, Inc. had not been paid.         On March 31, 2011, the Attorney
Case No. V2011-60328                     - 2 -                                ORDER


General rendered a Final Decision determining that the initial supplemental decision of
March 11, 2011 would not be modified.
Case No. V2011-60328                      - 3 -                                   ORDER


The Attorney General’s investigation revealed that the expense incurred with Qualified
Emergency Specialists, Inc. could have been reimbursed from Anthem Insurance
Company, a readily available collateral source.      On April 6, 2011, applicant filed a
notice of appeal from the March 31, 2011 Final Decision of the Attorney General.
Hence, a hearing was held before this panel of commissioners on July 6, 2011 at 10:30
A.M.
        {¶3}Assistant Attorney General Renata Staff appeared on behalf of the state of
Ohio. The applicant did not attend the hearing.
        {¶4}The Attorney General gave a brief statement for the panel’s consideration.
The Attorney General stated the applicant failed to utilize a readily available collateral
source, her health insurance, which would have paid for the expense incurred with
Qualified Emergency Specialists, Inc.       The applicant failed to timely submit this
expense, even though the Attorney General informed the applicant that she needed to
submit the bill to her insurance carrier. When the applicant did submit the expense on
March 25, 2011, over four years after the expense was incurred, she no longer had
health insurance coverage. Therefore, the Attorney General urged that the panel affirm
the Final Decision of the Attorney General. Whereupon, the hearing was concluded.
        {¶5}R.C. 2743.51(B)(7) states:
        "(B) ‘Collateral source’ means a source of benefits or advantages for economic
        loss otherwise reparable that the victim or claimant has received, or that is
        readily available to the victim or claimant, from any of the following sources:

        "(7) Proceeds of a contract of insurance payable to the victim for loss that the
        victim sustained because of the criminally injurious conduct."
Case No. V2011-60328                       - 4 -                                ORDER


        {¶6}R.C. 2743.60(D) in pertinent part states:

        "(D) The attorney general, a panel of commissioners, or a judge of the court of
        claims shall reduce an award of reparations or deny a claim for an award of
        reparations that is otherwise payable to a claimant to the extent that the
        economic loss upon which the claim is based is recouped from other persons,
        including collateral sources."

        {¶7}R.C. 2743.60(H) states:

        "(H) If a claimant unreasonably fails to present a claim timely to a source of
        benefits or advantages that would have been a collateral source and that would
        have reimbursed the claimant for all or a portion of a particular expense, the
        attorney general, a panel of commissioners, or a judge of the court of claims
        may reduce an award of reparations or deny a claim for an award of
        reparations to the extent that it is reasonable to do so."

        {¶8}The failure to submit expenses to a readily available collateral source
creates a presumption that all expenses have been recouped.          In re Schoroepfer
(1983), 4 Ohio Misc. 2d 15.

        {¶9}From review of the case file and upon full and careful consideration given to
the statement of the Attorney General, we find the applicant failed to utilize a readily
available collateral source, namely Anthem Blue Cross/Blue Shield. Not only had the
applicant submitted other medical expenses which were incurred at the same time to
Case No. V2011-60328                      - 5 -                                  ORDER


this insurance carrier, but she was informed by the Attorney General’s office that she
must submit the bill to her insurance carrier. We find the applicant acted unreasonably
in this regard and, accordingly, the Attorney General’s March 31, 2011 decision must be
affirmed.

        IT IS THEREFORE ORDERED THAT

        {¶10}1) The March 31, 2011 decision of the Attorney General is AFFIRMED;

        {¶11}2) This claim is DENIED and judgment is rendered for the state of Ohio;

        {¶12}3) This order is entered without prejudice to the applicant’s right to file a
supplemental compensation application, within five years of this order, pursuant to R.C.
2743.68;
Case No. V2011-60328                                        - 6 -                            ORDER


            {¶13}4) Costs are assumed by the court of claims victims of crime fund.




                                                              _______________________________________
                                                              E. JOEL WESP
                                                              Presiding Commissioner




                                                              _______________________________________
                                                              KARL C. KERSCHNER
                                                              Commissioner




                                                              _______________________________________
                                                              NECOL RUSSELL-WASHINGTON
                                                              Commissioner

ID #I:\VICTIMS\2011\60328\V2011-60328 Kreimer.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Hamilton County Prosecuting Attorney and to:



Filed 8-5-11
Jr. Vol. 2279, Pgs. 189-193
Sent to S.C. Reporter 8-15-11